Name: Commission Regulation (EEC) No 3757/81 of 22 December 1981 amending quantitative limits fixed for imports of certain textile products originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 81 Official Journal of the European Communities No L 374/23 COMMISSION REGULATION (EEC) No 3757/81 of 22 December 1981 amending quantitative limits fixed for imports of certain textile products originating in Pakistan the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2997/81 (2), and in particular Article 7 (2) thereof, Whereas, by Commission Regulation (EEC) No 920/81 (3), quantitative limits agreed with third coun ­ tries are shared between the Member States for 1981 ; Whereas, in the Bilateral Agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas certain supplier countries have asked that the allocation of Community quantitative limits among Certain Member States shares for textile products as originating in certain third countries, as fixed in Annex IV to Regulation (EEC) No 3059/78 , are hereby amended for 1981 as laid down in the Annex. Article 2 This Regulation shall enter into force on the day following its publication m the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27. 12. 1978, p . 1 . 0 OJ No L 300, 21 . 10 . 1981 , p . 8 . O OJ No L 98 , 9 . 4 . 1981 , p . 1 . No L 374/24 Official Journal of the European Communities 30 . 12. 81 ANNEX QUANTITATIVE LIMITS VALID FOR 1981 Cate ­ gory CCT heading No NIMEXE code (1981 ) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1981 1 55.05 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 Cotton yarn, not put up for retail sale Pakistan D I UK EEC Tonnes 1 500 1 934 647 7 161 2 55.09 55.09-01 ; 02 ; 03 ; 04 ; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics , pile fabrics, chenille fabrics, tulle and other net fabrics : Pakistan F I EEC Tonnes 1 637 2 543 20 180 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments Pakistan D F I BNL UK EEC 1 000 pieces 1 477 1 699 192 1 023 2 137 7 127 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubbe ­ rized, of wool , of cotton or of man-made textile fibres Pakistan I D EEC 1 000 pieces 151 919 1 444 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants ' outer garments : B. Other : Blouses and shirt blouses, knitted, crocheted (not elastic or rubbe ­ rized), or woven , for women , girls and infants , of wool, of cotton or of man-made textile fibres Pakistan I DK EEC 1 000 pieces 751 103 2 805 30 . 12. 81 Official Journal of the European Communities No L 374/25 Cate ­ gory CCT heading No NIMEXE code (1981 ) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1981 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres Pakistan I UK IRL DK EEC 1 000 pieces 397 1 114 36-5 43-5 2 550 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Pakistan I DK EEC Tonnes 84 43 1 050 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Pakistan D F BNL EEC 1 000 pieces 67 33-5 19-5 178